Citation Nr: 1509845	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-34 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denying the claim currently on appeal.  Left ear hearing loss was granted in this rating decision.  

In his August 2009 appeal to the Board (VA Form 9), the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge at his local RO.  He subsequently notified VA in September 2010 that he would also be willing to have a videoconference hearing.  The Veteran was contacted in February 2012 to schedule his requested hearing.  However, the Veteran reportedly indicated that he desired to withdraw his appeal for hearing loss of the right ear.  The Veteran clarified in a statement received several days later that he did not want to drop his claim, but instead, did not want to attend his hearing.  As such, the Board will proceed to adjudicate this claim as the Veteran has withdrawn his request for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hearing loss of the right ear.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was afforded a VA examination in May 2010.  The examiner opined that it was less likely than not that the Veteran's hearing loss manifested as a result of military service because there was not a significant threshold shift between enlistment and separation.  VA obtained an addendum to this examination report in December 2011.  It was again determined that it was less likely than not that the Veteran's right ear hearing loss manifested during, or as a result of, active military service.  The December 2011 examination report reflects the Veteran's enlistment audiometric data, recorded in May 1968, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
14
10
8.5
0
--
LEFT
29
10
8.5
6
--

The above data is inaccurate.  The Veteran's May 1968 enlistment examination report reflects audiometric data to have in fact been:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
15
0
0
N/A
15

The VA opinion is based in part on the examiner's finding that there was no significant threshold shift in service.  A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds that an addendum opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the December 2011 VA examination report.  The examiner is advised that the 1968 entrance audiometric results reported in the December 2011 VA examiner report are incorrect-see service treatment records for actual 1968 entrance audiometric results.  In light of further review of the actual 1968 entrance audiometric results, please indicate whether there is any change in the opinion.  Please explain why. 

2.  The RO/AMC should then carefully review the addendum opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

